UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6879


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN K. HANCOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00644-TLW-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian K. Hancock, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adrian K. Hancock appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim. P. 35(b) motion for a reduction in sentence.                   We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States   v.    Hancock,   No.   4:07-cr-00644-TLW-1     (D.S.C.     Apr.   26,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2